       Case 4:19-cr-00045-BMM Document 124 Filed 04/21/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                        CR 19-45-GF-BMM

             Plaintiff,

      vs.                                              ORDER

 MYCHAL THOMAS DAMON,

             Defendant.


      The United States’ Motion for Witness to Appear via Video, is GRANTED,

as there is good cause supporting that motion. Tanya Richem may appear via video

at the April 27th scheduled hearing in this matter.

      The United States is directed to contact the Clerk’s office for connection

procedures and to provide those procedures to the witness.

      DATED this 21st day of April, 2021




                                          1
